internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si br 1-plr-116271-99 date dec this letter responds to your letter dated date submitted on behalf of x requesting a time extension under sec_301_9100-3 of the procedure and administration regulations for x to elect to be treated as a corporation for federal tax purposes facts x formed on d1 intended from inception to be treated as an association_taxable_as_a_corporation however x’s legal_representative failed to advise x and x's sole member that absent an affirmative election x would be disregarded and not taxed as a corporation for federal tax purposes law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner plr-116271-99 sec_301_7701-3 provides that an eligible_entity with a single owner will be disregarded as an entity separate from its owner unless it elects otherwise sec_301_7701-3 allows an eligible_entity to elect to change its classification by filing form_8832 entity classification election with the service_center designated on that form sec_301_7701-3 provides that all such elections become effective on the date specified by the entity on form_8832 or on the date filed if no effective date is specified the specified effective date must not be earlier than days prior to the filing_date of form_8832 nor sater than twelve months after the filing_date sec_301_9100-1 gives the commissioner discretion to grant reasonable extensions of time to make regulatory elections under the rules of sec_301_9100-2 and sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-3 sets forth the standards which the commissioner uses to determine whether to grant a discretionary extension of time these standards indicate that the commissioner should grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner tnat the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of government conclusion x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 asa result x is granted an extension of time for making the election to be treated as a corporation for federal tax purposes effective d1 until days following the date of this letter x should make the election by filing form_8832 a copy of this letter should be attached to that form except as expressly provided herein no opinion is expressed or impliéd concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this fetter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-116271-99 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ll f to fe if paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
